Citation Nr: 0120735	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  00-06 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to automobile and adaptive equipment.

2.  Entitlement to adaptive equipment only.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION


The veteran served on active duty from July 1953 to November 
1961.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 1999 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

This case was the subject of a May 2001 hearing before the 
undersigned Board member.

In March 2000, the RO denied the veteran's claims for service 
connection for hearing loss and tinnitus on the basis that 
they were not well grounded.  The RO and the appellant are 
referred to the Veterans Claims Assistance Act of 2000, 
regarding final decisions denying claims on the basis that 
they were not well grounded during the period from July 14, 
1999, to November 8, 2000.  Such claims must be readjudicated 
upon motion of the claimant or the Secretary if the motion is 
filed prior to November 9, 2002.  See Section 7 of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Also, the veteran's December 1999 written statement strongly 
implies that his service-connected residuals of a hernia are 
more than noncompensably disabling; and in January 2001, he 
submitted an application for increased compensation based on 
unemployability.  These matters are referred to the RO for 
appropriate action, to include adjudication of claims for an 
increased rating for residuals of a right inguinal hernia, 
and entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.




REMAND

The veteran claims entitlement to adaptive equipment that 
will permit him to travel and move his electric 
wheelchair/scooter in and out of his vehicle.  He maintains 
that his service-connected residuals of a right inguinal 
hernia impair his ability to carry weight, and his bilateral 
knee disability prevents him from walking more than very 
short distances.

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	
(a) identify the records the Secretary is unable to obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In a February 2000 Statement of the Case, the veteran was 
advised of 38 C.F.R. § 3.808, the regulatory provision 
setting forth the requirements for financial assistance in 
the purchase of automobiles and other conveyances, and 
adaptive equipment.  The veteran should also be advised of 38 
C.F.R. § 17.156 (2000), a regulatory provision setting forth 
additional requirements for entitlement to automobile 
adaptive equipment, which, like 38 C.F.R. § 3.808, has among 
its criteria the permanent loss or loss of use of one or both 
feet.  Although the veteran's entitlement to the benefits 
sought will likely turn on whether he has permanent loss of 
use of one or both feet, he has not been notified of the 
regulatory definition of loss of use of a foot.  38 C.F.R. 
§ 3.350(a)(2), which contains the criteria for loss of a foot 
or hand, provides as follows:
 
(i) Loss of use of a hand or a foot will 
be held to exist when no effective 
function remains other than that which 
would be equally well served by an 
amputation stump at the site of election 
below elbow or knee with use of a 
suitable prosthetic appliance.  The 
determination will be made on the basis 
of the actual remaining function, whether 
the acts of grasping, manipulation, etc., 
in the case of the hand, or of balance, 
propulsion, etc., in the case of the 
foot, could be accomplished equally well 
by an amputation stump with prosthesis; 
for example:

(a) Extremely unfavorable complete 
ankylosis of the knee, or complete 
ankylosis of two major joints of an 
extremity, or shortening of the 
lower extremity of three and one-
half inches or more, will constitute 
loss of use of the hand or foot 
involved.

(b) Complete paralysis of the 
external popliteal nerve (common 
peroneal) and consequent footdrop, 
accompanied by characteristic 
organic changes including trophic 
and circulatory disturbances and 
other concomitants confirmatory of 
complete paralysis of this nerve, 
will be taken as loss of use of the 
foot.

After review of the record, the Board finds that a VA 
examination is required in order to obtain the explicit 
medical determinations required for the claims on appeal.  
Specifically, the case requires a determination as to whether 
the veteran has permanent loss of use of one or both feet for 
VA rating purposes, and if so, the extent to which service-
connected conditions account for this disability.

Accordingly, the case is remanded to the RO for the 
following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should request the veteran to 
identify any additional VA or private 
records of treatment pertinent to his 
claim.  Securing any necessary 
authorizations, the RO should request 
copies of all indicated records that have 
not been previously obtained by the RO 
and associate them with the claims 
folder. 

If the RO is unable to obtain any such 
records, the RO must identify to the 
veteran the records it is unable to 
obtain, briefly explain the efforts made 
to obtain those records, and describe any 
further action to be taken with respect 
to the claim.  Records of a Federal 
department or agency must be sought until 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain these records would be 
futile. 

3.  The RO should inform the veteran of 
the provisions of 38 C.F.R. § 17.156 
(2000).

4.  After any new medical records have 
been associated with the claims folder, 
the veteran should be scheduled for a VA 
examination by an appropriate specialist 
to determine the severity of his hernia-
related and knee-related disabilities, 
and whether he has lost the use of one or 
both feet as a result of his service-
connected disabilities.  

(a) The examiner should specifically 
comment on the actual function 
remaining in the veteran's left and 
right lower extremities and whether 
the service-connected disabilities 
alone produce such impairment by 
themselves that the acts of balance, 
propulsion, etc. could be 
accomplished equally well by a 
below-the-knee amputation stump with 
prosthesis.  In this regard, the 
examiner must be advised that the 
service-connected disabilities 
include: osteoarthritis of the left 
knee; internal derangement of the 
right knee; post-traumatic arthritis 
of the right knee; a right inguinal 
herniorrhaphy; peptic ulcer disease 
and hemorrhoids.

(b) If any loss of function is due 
to residuals of Guillain-Barre 
syndrome, the examiner should 
indicate whether that condition is 
causally related to, or aggravated 
by, the veteran's service-connected 
bilateral knee disability.  

(c) The examiner should provide a 
detailed discussion of the relative 
proportion of impact of the 
veteran's Guillain-Barre syndrome 
and his bilateral knee disability on 
his ability to use his lower 
extremities.  

The examiner should discuss whether 
the veteran's weakness of the lower 
extremities is attributable to his 
osteoarthritis, his history of 
Guillain-Barre syndrome, or both.  
He should provide, specifically as 
possible, a description or numerical 
indication of how weak the veteran's 
legs are, and the extent to which 
this hinders the veteran's ability 
to walk.

The examiner should discuss the 
severity of the veteran's bilateral 
osteoarthritis, and the extent the 
osteoarthritis and associated pain 
hinder the veteran's ability to 
walk. 

(d) If the examiner finds that he is 
unable to distinguish the relative 
levels of disability due to service 
connected bilateral knee disability 
as opposed to Guillain-Barre 
syndrome, he should so state.

The claims folder should be available to 
the examiner for review.  A rationale for 
all opinions expressed must be provided.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences on his claim, 
as the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital.  Moreover, under 38 C.F.R. § 3.655 
(2000), where a claimant fails without 
good cause to appear for a scheduled 
examination in conjunction with a claim 
for increase, the claim will be denied.

5.  The RO should conduct any further 
development required by the VCAA.

6.  After completion of the above, the RO 
should readjudicate the appellant's 
claims with consideration given to all of 
the evidence of record, including any 
additional evidence obtained by the RO on 
remand. 

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for final 
appellate review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


